DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed March 8, 2022 has been entered. Claims 1-4, 9, 12, 17-19, and 21 are pending in the application. Claims 1 and 12 have been amended. Claims 20 and 22 have been canceled. The independent claims are claims 1 and 12.
The examiner withdraws the claim objection to claim 1 due to the amendment. 
The 35 U.S.C. §112(a) rejection is also withdrawn because the amendment resolves the problem discussed in the Final Rejection, dated December 10, 2021. The only art rejections made in the last Detailed Action were for claims 20 and 22 and those have been canceled on amendment. Therefore, there are no rejections left.

Allowable Subject Matter
Claims 1-4, 9, 12, 17-19, and 21 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest, alone or in combination, the limitations of claim 1.
The closest prior art is Aveline et al. (US2017/0366276 A1). Aveline teaches using Li-fi to communication between a light source and a receiver. In paragraph 0017, Aveline explains that sometimes communication is “too distorted for the information…to be processed”. Aveline proceeds to teach various methods for adjusting the li-fi 
Yet Aveline does not teach that the nomadic device communicates with the transmitter/controller of the signal (which is part of the vehicle in the present application) to instruct the controller to adjust the modulation. Rather, in Aveline, it is the nomadic device itself that makes adjustments. Furthermore, Aveline does not refer to a capture rate. 
Previously cited art also does not teach the limitations of claim 1. 
Ricci (US2017/0099295 A1) teaches communication between a vehicle and a nomadic device. In Fig .24, Ricci teaches in S2408 sending a communication request. Then in steps S2412 and S2416, pairing and authentication takes place. Paragraph 0548 does not teach incrementing the communication parameters until successful communication occurs, as the present application does. Therefore, Ricci does not read on the present amendment in this area.

Rajagopal (N. Rajagopal, P. Lazik and A. Rowe, Visual light landmarks for mobile devices, IPSN-14 Proceedings of the 13th International Symposium on Information Processing in Sensor Networks, Berlin, 2014, pp. 249-260, doi 10.1109IPSN.2014.6846757. https://ieeexplore.ieee.org/document/6846757), also does not teach a nomadic device sending an updated capture rate to a controller on a vehicle. Page 255, left column does teach that the “demodulator can also provide feedback” but this is related to image brightness not inter-device communication. 
There is also literature in the key fob art, but that too does not read on the present application. Several pieces of art teach authentication of key fob signals between a user’s key fob and a vehicle. Blatz (US2003/0119453 A1), for example, teaches in paragraph 0008 transmission of electromagnetic (EM) signals between two antennas. As paragraph 0014 teaches, the method allows the actual strength of the transmitted signal being measured to prevent high powered signals from detecting a car in a large parking lot. The method will not allow entry to a vehicle from a key fob transmitting a signal from a great distance away. However, incrementing the signal until successful communication is achieved is not taught, as it is in the present application. 

Furthermore, the communication discussed in McCloskey is via an antenna (see paragraph 0075), through standards such as Bluetooth or LTE. Yet the interference being anticipated, as discussed in paragraph 0084, is between, for example, two radar systems on two different vehicles that are both pointing toward each other. Paragraph 0091 discusses adjusting a “modulation pattern…to reduce the interference.” 
Overall, McCloskey teaches a method to prevent radar and other sensors on more than one vehicle from interfering. In this sense, the point is to get the sensors not to inter-communicate. This in fact teaches away from the present application. 
Leabman (US2017/0085126 A1) teaches communication between a transmitter and a person or object. As seen in Fig. 6, steps 605 and 607, and discussed in paragraph 0206, the transmitter can adjust and recalibrate the transmission waves. 
The limitations of claim 12 are substantially similar to that of claim 1, but from the perspective of the nomadic device. The prior art cited for claim 1 also does not teach the limitations of claim 12. Therefore, claim 12 is allowable for at least these reasons. 
Because the independent claims of claim 1 and 12 are potentially allowable, their dependent claims are potentially allowable for at least the same reasons. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665